BOLIN, Judge.
While a house guest of defendant, plaintiff fell and broke his hip. Alleging that his injuries were caused by defendant’s negligence, he sued his host and the latter’s homeowner’s insurer. The trial court rejected plaintiff’s demands and he appeals. We affirm.
In written reasons the trial judge stated: “In the opinion of the Court, the plaintiff has failed to prove that the defendant was guilty of any negligence. On the contrary, the evidence establishes that the plaintiff’s fall and resulting injury was caused by the combination of his own physical frailty plus the fact that he had consumed a considerable quantity of alcohol that evening.”
Since there is sufficient evidence to support the findings of the trial court, the judgment should be and is affirmed at appellant’s cost. Canter v. Koehring Company, 283 So.2d 716 (La.1973).